SETTLEMENT, NON-COMPETITION AND RELEASE AGREEMENT

This Settlement, Non-Competition and Release Agreement (“Settlement and Release
Agreement”) is dated as of this 19th day of September, 2007 and is between
Proliance International, Inc. (the “COMPANY”) and David Albert (the “EMPLOYEE”).

WHEREAS, the EMPLOYEE has had an employment relationship with the COMPANY;

WHEREAS, the COMPANY wishes to ensure that EMPLOYEE does not compete with the
COMPANY following the termination of such employment as provided herein; and

WHEREAS, the parties desire to compromise and settle any and all matters that
have arisen between them with respect to such employment and the termination
thereof, upon the terms hereinafter set forth.

NOW THEREFORE, in consideration of the mutual promises of the parties and other
valuable and sufficient consideration, and intending hereby to compromise and
settle any and all such matters, the parties hereto agree as follows:

1. EMPLOYEE’s employment with the COMPANY will terminate as of September 19,
2007, and he will perform no services for the COMPANY thereafter; provided, that
the EMPLOYEE shall be reasonably available for a period of three months
following the date hereof to answer questions or provide other transitional
information to the COMPANY. EMPLOYEE hereby irrevocably tenders, and the COMPANY
hereby accepts, EMPLOYEE’s resignation from all officer positions with the
COMPANY and all officer and director positions with the COMPANY’s subsidiaries,
in each case effective September 19, 2007.

2. In settlement of any and all possible claims that arise or might arise, the
COMPANY will pay EMPLOYEE such compensation and provide such benefits for
EMPLOYEE as follows:

 

A.

EMPLOYEE will receive severance pay in accordance with the terms of the
Proliance International, Inc. Executive Severance Plan.

 

B.

For purposes of the COMPANY’s Pension Plan, 401k savings plan, Stock Option
Plan, and annual incentive plan, EMPLOYEE will no longer be deemed to be an
“employee” as of September 19, 2007.

 

C.

EMPLOYEE will receive all rights and benefits he has earned and accrued under
the Proliance International, Inc. 401k Savings Plan, and the Proliance
International, Inc. Pension Plan.

 

D.

On or before September 30, 2007, EMPLOYEE will be paid his accrued and earned
but not used vacation.

 

E.

During the period EMPLOYEE is receiving severance payments under the Executive
Severance Plan he shall be provided with group health insurance benefits as if
he were still an “employee” in that the COMPANY shall make

 

 

1

 

--------------------------------------------------------------------------------



payment of such amounts under COBRA as are required to maintain existing group
health insurance coverage (less amounts payable by EMPLOYEE had he remained
employed by the COMPANY). However, these benefits will be reduced to the extent
that EMPLOYEE receives comparable benefits from any other source during his
severance period.

 

F.

In consideration for the release and non-competition and non-solicitation
obligations of EMPLOYEE contained herein, the COMPANY shall pay EMPLOYEE a cash
payment in the amount of $50,000.00 gross immediately upon expiration of the
seven day period set forth in paragraph 4 hereof.

3. Except as described in paragraph 2 of this Settlement and Release Agreement,
EMPLOYEE expressly admits, acknowledges and agrees that no other payments shall
be made by the COMPANY to him and that he has no entitlement to, or any right to
make any claim for, any additional payments by the COMPANY of any kind or nature
or under any circumstances whatsoever.

4. This Settlement and Release Agreement is revocable by EMPLOYEE for seven (7)
days after it is signed by him. This Settlement and Release Agreement shall not
be effective or enforceable until the period for revocation has expired.

5. As a material inducement to the COMPANY to enter into this Settlement and
Release Agreement, EMPLOYEE hereby covenants and agrees that, without the
written consent of the Chief Executive Officer of the COMPANY, at no time during
the period of two (2) years immediately following the termination of the
EMPLOYEE’s employment will he for himself or on behalf of any other person,
partnership, company or corporation, directly or indirectly, acquire any
financial or beneficial interest in (except as provided in the next sentence),
provide consulting or other services to, be employed by, or own, manage, operate
or control any entity engaged in the vehicle parts business similar to the
business engaged in by the COMPANY or its subsidiaries at the time of such
termination of employment. Notwithstanding the preceding sentence, the EMPLOYEE
will not be prohibited from owning not more than five percent (5%) of any
publicly traded corporation, whether or not such corporation is in competition
with the COMPANY. For purposes of this Agreement, the phrase “the vehicle parts
business similar to the business engaged in by the COMPANY or its subsidiaries
at the time of such termination of employment” shall mean the design,
manufacture, distribution or marketing of any of the following: (i) radiators,
radiator cores, heater cores, air conditioning parts (including condensers,
compressors, accumulators and evaporators) and other heat exchange products for
the automotive and light truck aftermarket or (ii) radiators, radiator cores,
charge air coolers, charge air cooler cores, oil coolers, condensers, cooling
modules and other specialty heat exchangers for the heavy duty and marine
markets.

6. As a material inducement to the COMPANY to enter into this Settlement and
Release Agreement, EMPLOYEE hereby covenants and agrees that, at all times
during his employment and for a period of three (3) years immediately following
the termination thereof, the Employee will not directly or indirectly employ or
seek to employ any person or entity employed at that time by the COMPANY or any
of its subsidiaries, or otherwise encourage or entice such person or entity to
leave such employment.

 

 

2

 

--------------------------------------------------------------------------------



7. As a material inducement to the COMPANY to enter into this Settlement and
Release Agreement, EMPLOYEE hereby releases, for himself and for his heirs,
executors, administrators, successors and assigns, the COMPANY and its current
and former parents, affiliates, subsidiaries, partners, stockholders, and their
current and former officers, directors, employees, agents, representatives,
successors and assigns, from any and all liabilities whatsoever, including, but
not limited to, any claim for any compensation or benefits specifically arising
directly or indirectly out of his employment relationship with the COMPANY, and
from any rights, claims in law or equity for wrongful discharge, discriminatory
treatment under any local, state or federal law, regulation or order (including
without limitation the Age Discrimination in Employment Act of 1967 (“ADEA”) the
Civil Rights Act of 1964, the Civil Rights Act of 1866, the State of Connecticut
Human Rights and Opportunities Law, the Employee Income Security Act of 1974,
the Americans With Disabilities Act of 1992) personal injury, contract,
defamation, mental anguish, injury to health and/or personal reputation and any
other claim arising out of his employment with the COMPANY or the termination of
his employment or under any other facts or circumstances whatsoever. The release
of claims in this Settlement and Release Agreement shall extend to claims of any
nature whatsoever, including claims that are known or unknown, suspected or
unsuspected. This release shall not effect any rights of EMPLOYEE under this
Settlement and Release Agreement, or any pension rights and benefits EMPLOYEE
has earned or accrued under the Proliance International, Inc. 401k Savings Plan,
and the Proliance International, Inc. Pension Plan and shall not effect any
worker’s compensation rights and benefits available to the EMPLOYEE.

8. EMPLOYEE agrees and covenants not to initiate a lawsuit or commence any sort
of action or proceedings against the COMPANY or its current and former parents,
affiliates, subsidiaries, partners, stockholders, or their current and former
officers, directors, employees, agents, representatives, successors and assigns
at any time in the future based on any right or claim that arose or could have
arisen on or before the effective date of this Settlement and Release Agreement;
provided however, that nothing in this Settlement Agreement shall preclude
EMPLOYEE from filing a charge of discrimination with the U.S. Equal Employment
Opportunity Commission (“EEOC”) or an analogous state or local agency, although
EMPLOYEE hereby waives any right to recover damages, including but not limited
to attorneys’ fees, in connection with any such action or an action initiated on
EMPLOYEE’s behalf by a third-party.

9. EMPLOYEE recognizes that during the course of, and for the purpose of his
employment, by the COMPANY he was informed of or helped originate proprietary
information, some of which was confidential; and that the COMPANY considers at
least the following types of information to be confidential and the property of
the COMPANY: proposed inventions, engineering designs, new product plans and
market studies, manufacturing know-how, prices and pricing strategies, profit
margins and financial performance reports and financial performance targets,
names and addresses of suppliers, customers and consultants, and customer
problems, preferences, needs and complaints. EMPLOYEE also recognizes that there
may be other types of confidential information, such as that which is
proprietary to others and provided to the COMPANY under a secrecy agreement. The
EMPLOYEE agrees to immediately return any such confidential information in his
possession to COMPANY; agrees to hold and protect in strict confidence and to
not use or disclose for any purpose to any person who is not then an employee of
the COMPANY, any of the COMPANY’s confidential or proprietary information;

 

 

3

 

--------------------------------------------------------------------------------



and further agrees not to cause or assist any other person to use, publish or
disclose any of said information, except, however, such of the foregoing
information as shall have become generally available to the public without any
action, cause or fault of the EMPLOYEE’s.

10. EMPLOYEE agrees that during the two year period following the date of this
Settlement and Release Agreement EMPLOYEE will not: (a) offer, perform, or
attempt to perform services for any other person, firm or corporation if any of
those services would use or disclose or cause disclosure of any of the
confidential or proprietary information described in paragraph 9 above, and
thereby would assist or benefit competition against any line of the COMPANY’s
business; or (b) cause, assist or encourage any solicitation of a customer or
supplier of the COMPANY for a transaction in competition with the COMPANY. In
the event that during the severance or other applicable period, EMPLOYEE engages
in any of the conduct proscribed by this paragraph or by paragraphs 5, 6, 9 or
17 hereof, EMPLOYEE’s severance payments will cease, and the COMPANY shall be
entitled to recover any such payments previously made in accordance with this
Settlement and Release Agreement.

11. This Settlement and Release Agreement shall be governed by and construed
under the laws of the State of Connecticut.

12. The provisions of this Settlement and Release Agreement are severable, and
if any part of it is found to be unenforceable, the other paragraphs shall
remain fully valid and enforceable. This Settlement and Release Agreement shall
survive the termination of any arrangements contained herein.

13. EMPLOYEE acknowledges that he is entering into this Settlement and Release
Agreement knowingly and voluntarily, that he fully understands all of its
provisions, and that he has been advised of his right to consult with an
attorney prior to signing this Settlement and Release Agreement. This Settlement
and Release Agreement constitutes the entire understanding of the parties, and
cannot be modified except by a writing signed by both parties.

14. EMPLOYEE acknowledges receiving this Settlement and Release Agreement on
September 18, 2007 and that EMPLOYEE has twenty-one (21) days from that date to
consider the terms of the Settlement and Release Agreement.

15. EMPLOYEE and the COMPANY also agree that in the event of a breach of this
Settlement and Release Agreement by either party, the prevailing party shall be
entitled to reasonable attorney fees and costs for enforcement of this
Settlement and Release Agreement.

16. This Settlement and Release Agreement shall not in any way be construed as
an admission by the COMPANY that it has acted wrongfully with respect to
EMPLOYEE in connection with his employment with or termination of employment
from the COMPANY.

17. EMPLOYEE will refrain from making disparaging remarks about the COMPANY, and
its executives and the COMPANY will refrain from making disparaging remarks
about the EMPLOYEE.

18. EMPLOYEE will have no right to defer receipt of any payment provided herein
or to alter the form of any such payments.

 

 

4

 

--------------------------------------------------------------------------------



(Signature Page to Follow)

 

 

5

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Settlement and Release
Agreement as of the date first above written.

 

/s/ David Albert

 

 

9/19/07

EMPLOYEE

 

 

Date

 

PROLIANCE INTERNATIONAL, INC.

 

 

By: 


/s/ Jeffrey Jackson

 


Sept. 19, 2007

 

Name

 

Date

       

 

Vice President

 

 

 

Title

 

 

 

 

6

 

--------------------------------------------------------------------------------